Title: To James Madison from Samuel Overton, 18 May 1811
From: Overton, Samuel
To: Madison, James


Dr Sir
Nashvill Tennessee 18th of May. 1811
Shall I be permited to correspond with you as a man fair removed from my one native Country. What was the reson that the Minister from the Spanish Dominions in South America could not be duly received and accredited at the City of Washington. I do not now wright to you for an Office not being authorised to do so—th⟨o:⟩ as a ⟨former?⟩ Nieghbour you will not think me presuming & suffice it to say that you were first ellected to Congress from the District we were both born in and rased to what we all is. You are presidant—and myself a priviate citizen let it be remember that this communication is not intended to Test for an office. With due respect I am your obedient St.
Samuel Overton
